Citation Nr: 1201155	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-17 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial separate compensable evaluation for service-connected postoperative residuals, right carotid endarterectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that a separate compensable disability evaluation is warranted for postoperative residuals associated with his right carotid endarterectomy.  The Board observes that VA regulations specifically instruct that separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in November 2005. Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

Under pertinent VA rating criteria, scars of the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  Under Diagnostic Code 7800, a 10 percent is assigned when the evidence shows one characteristic of disfigurement [to include a scar 5 or more inches in length, a scar one quarter inch wide, a scar with elevated surface contour, underlying tissue adherence, hypo- or hyper-pigmentation, abnormal skin texture exceeding six square inches, missing underlying soft tissue, or inflexible skin exceeding six square inches].  A 30 percent rating is warranted where the evidence shows two or three characteristics of disfigurement.  A 50 percent rating is warranted where the evidence shows four or five characteristics of disfigurement.  Finally, an 80 percent rating is warranted where the evidence shows six or more characteristics of disfigurement.  

Additionally, Diagnostic Code 7803 provides a 10 percent evaluation for superficial and unstable scars.  An unstable scar is specifically defined by Diagnostic Code 7803 as one "where, for any reason, there is frequent loss of covering of skin over the scar."  Moreover, under Diagnostic Code 7804, a maximum 10 percent rating is warranted for scars that are unstable or painful.  Finally, Diagnostic Code 7805 provides that scars are to be rated based on limitation of function of the affected part.  

The Board notes that the Veteran was afforded a VA examination in March 2006 for his status post right carotid endarterectomy.  This examination is inadequate for rating purposes as it does not address whether the Veteran's residual scar is manifested by any of the criteria listed in the Diagnostic Codes discussed above.  

Because the prior examination is inadequate, a new examination is required.  VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

Additionally, the Board observes that the Veteran's status post right carotid endarterectomy claim was readjudicated by the RO in a May 2010 supplemental statement of the case (SSOC).  The RO indicated in the May 2010 SSOC that an "Electronic review of VAMC Fort Wayne records from November 27, 2006 through March 17, 2010" was conducted in adjudicating the Veteran's claim.  Crucially, a review of the record shows that the most recent VA treatment records associated with the Veteran's claims folder is dated November 2009.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his status post right carotid endarterectomy since service.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

The RO should also request any records from the VA outpatient clinic in Fort Wayne, Indiana after November 2009 pertaining to the Veteran's status post right carotid endarterectomy.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Thereafter, the RO should schedule the Veteran for an  
appropriate VA examination to determine the current 
severity of his service-connected residuals of his status post 
right carotid endarterectomy.  The claims folder must be made available to the examiner and pertinent documents therein 
should be reviewed by the examiner.  The examiner must note 
in the examination report that the claims folder was reviewed 
in conjunction with the examination.  The Veteran's prior 
medical history and examinations must be considered in 
evaluating the Veteran's disability, and the Veteran's current 
disability must be described in detail.  All necessary tests 
and studies should be accomplished, and all clinical findings 
should be reported in detail.  

Specifically, the examiner should note whether the Veteran's 
residuals of status post right carotid endarterectomy scar is 
manifested by the following:

a. a scar 5 or more inches in length;

b. a scar one quarter inch wide;

c. a scar with elevated surface contour;

d. underlying tissue adherence;

e. hypo- or hyper-pigmentation;

f. abnormal skin texture exceeding six square inches;

g. missing underlying soft tissue; 

h. inflexible skin exceeding six square inches.
		
The examiner should describe the residual scar in detail, 
noting whether it is deep, superficial, unstable, or painful 
on objective demonstration. (A deep scar is one associated 
with underlying soft tissue damage; a superficial scar is one not associated with underlying soft tissue damage, and an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar).  The size (width and length) 
of the scar(s) should be measured.

The examiner should also state whether the scar of the neck 
results in any limitation of function or limitation of motion.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached, citing the 
objective medical findings leading to the conclusions.
 
3. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


